In an action to recover damages for legal malpractice, the plaintiff appeals from a judgment of the Supreme Court, Nassau County (LaMaca, J.), entered August 16, 2006, which, upon an order entered August 4, 2006, granting the defendant’s cross motion for summary judgment dismissing the complaint, is in favor of the defendant and against him, dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The defendant demonstrated his prima facie entitlement to summary judgment (see Becker v Julien, Blitz & Schlesinger, 66 AD2d 674 [1978]; Parker Chapin Flattau & Klimpl v Daelen *746Corp. 59 AD2d 375 [1977]). In opposition, the plaintiff failed to raise a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). Therefore, the Supreme Court properly granted the defendant’s cross motion for summary judgment dismissing the complaint. Lifson, J.P. Ritter, Angiolillo and Garni, JJ., concur.